Response to Amendment
The amendment filed on 5/26/2022 has been entered and considered by the examiner.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 9-18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Park et al (PGPUB 2018/0315387 A1)

As to claim 9, Park (Figs. 13, 15, 16) teaches, a display panel (display device), comprising: 
a first clock signal driving line (clock signal line CL1 and bridge line BE2) and a second clock signal driving line (clock signal line CL2 and bridge line BE3)(¶ 61), wherein the first clock signal driving line comprises the first clock signal line (clock signal line CL2) and a first connection line (bridge line BE2), and the second clock signal driving line comprises a second clock signal line (clock signal line CL3) and a second connection line (bridge line BE3),
a first gate driver on array (GOA) unit (first gate driver 11) and a second GOA unit (second gate driver 12)(¶ 68), wherein the first clock signal driving line is connected to the first GOA unit, and the second clock signal driving line is connected to the second GOA unit (¶ 68); and 
a first electrode (cathode auxiliary electrode 300), wherein an opening (openings COP1 and COP2) is defined in the first electrode, the opening comprise at least two sub-openings (COP1 and COP2) arranged in positions corresponding to the first clock signal driving line and the second clock signal driving line, respectively, and an area of the sub-opening arranged in the position corresponding to the first clock signal driving line is greater than an area of the sub-opening  arranged in the position corresponding to the second clock signal driving line (¶ 132: i.e. the area of COP2 is greater than the area of COP1)(Fig. 13: i.e. both COP1 and COP2 corresponding to each of CL1, CL2, BE2 and BE3. Therefore, both COP1 and COP2 qualify as “opening corresponding to the first clock signal driving line” or “opening corresponding to the second clock signal driving line”).

As to claim 14, Park (Figs. 13, 15, 16) teaches, a display device (display device) comprising a display panel (display panel 10), wherein the display panel comprises: 
a first clock signal driving line (clock signal line CL1) and a second clock signal driving line (clock signal line CL2)(¶ 61), wherein the first clock signal driving line comprises the first clock signal line (clock signal line CL2) and a first connection line (bridge line BE2), and the second clock signal driving line comprises a second clock signal line (clock signal line CL3) and a second connection line (bridge line BE3),
a first gate driver on array (GOA) unit (first gate driver 11) and a second GOA unit (second gate driver 12)(¶ 68), the first clock signal driving line is connected to the first GOA unit, and the second clock signal driving line is connected to the second GOA unit (¶ 68); and 
a first electrode (cathode auxiliary electrode 300), wherein an opening (openings COP1 and COP2) is defined in the first electrode, the opening comprise at least two sub-openings (COP1 and COP2) arranged in positions corresponding to the first clock signal driving line and the second clock signal driving line, respectively, and an area of the sub-opening arranged in the position corresponding to the first clock signal driving line is greater than an area of the sub-opening  arranged in the position corresponding to the second clock signal driving line (¶ 132: i.e. the area of COP2 is greater than the area of COP1)(Fig. 13: i.e. both COP1 and COP2 corresponding to each of CL1, CL2, BE2 and BE3. Therefore, both COP1 and COP2 qualify as “opening corresponding to the first clock signal driving line” or “opening corresponding to the second clock signal driving line”).

Dependent Claims
As to claims 10 and 15, Park (Fig. 13) teaches, wherein an area of the first clock signal driving line is greater than an area of the second clock signal driving line (Fig. 13 teaches CL1 and CL2 having same width, and Fig. 12 teaches CL1 being longer than CL2 in length. Therefore, CL1 would necessarily have greater area than CL2).

As to claims 11 and 16, Park (Fig. 13) teaches, wherein the first clock signal driving line comprises a first clock signal line (first clock line CL1) and a first connection line (second bridge line BE2), the second clock signal driving line comprises a second clock signal line (second clock line CL2) and a second connection line (first bridge line BE1)(¶ 72, Fig. 13); 
the first connection line is electrically connected to the first clock signal line and the first GOA unit, and the second connection line is electrically connected to the second clock signal line and the second GOA unit (¶ 72); 
wherein the first GOA unit and the second GOA unit are arranged along a first direction (i.e. vertical direction), the first clock signal line and the second clock signal line are arranged along a second direction (i.e. CL1 and CL2 are parallel to each other in horizontal direction), and the first clock signal line is located/disposed at one side of the second clock signal line away from the first GOA unit and the second GOA unit (Fig. 13: i.e. CL1 is further away from ST1 and ST2 than CL2), 
the first connection line and the second connection line are extended along the second direction (i.e. BE1, BE2 extend in horizontal direction), the second direction is perpendicular to the first direction, and 
a length of the first connection line is greater than a length of the second connection line (Fig. 13: i.e. BE2 is longer than BE1 in length); and 
the opening is arranged corresponding to the first clock signal line, the second clock signal line, and portions of the first connection line and the second connection line located between the first clock signal line and the second clock signal line (Figs. 13, 15 and 16: i.e. COP1 and COP2 overlap each set of CL1/BE2 and CL2/BE1 intersection as shown in Fig. 13)

As to claims 12 and 17, Park (Figs. 13, 15, 16) teaches, wherein the opening is arranged corresponding to the first clock signal line, the second clock signal line, the first connection line, the second connection line, the first GOA unit, and the second GOA unit (Figs. 13, 15 and 16: i.e. COP1 and COP2 overlap each set of CL1/BE2 and CL2/BE1 intersection as shown in Fig. 13).

As to claims 13 and 18, Park (Fig. 13) teaches, an array substrate (lower substrate 100), wherein the first clock signal driving line and the second clock signal driving line are disposed in a non-display region (non-display area, shown in Fig. 12) of the array substrate (Fig. 12: i.e. gate drivers 11 and 12 are disposed in non-display area, ¶ 121); and 
a color filter substrate (upper substrate), wherein the first electrode is disposed on one side of the color filter substrate (¶ 108: i.e. color filter is adhered to the upper substrate), and the first electrode is a common electrode (cathode auxiliary electrode 300, supplied with low level voltage)(¶ 116).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 2, 5 and 6 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Park in view of No et al (PGPUB 2017/0200420 A1).
	As to claim 1, Park (Fig. 13) teaches, a display panel (display device), comprising: 
a plurality of gate driver on array (GOA) units (gate drivers 11, 12 with stages ST1STn) arranged along a first direction (vertical direction)(¶ 61, Fig .13); 
a plurality of clock signal lines (clock signal lines CL1 and CL2) arranged along a second direction (i.e. CL1 and CL2 are parallel in the horizontal direction as shown in Fig. 13), wherein the clock signal lines are disposed at one side (left side) of the GOA units and extending along the first direction (i.e. ST1-STn are arranged in vertical direction) , and the second direction is perpendicular to the first direction (Fig. 13)(¶ 61);
a plurality of connection lines (bridge lines BE1-BE3), each of the connection lines extended along the second direction and connected between one of the clock signal lines and one of the GOA units (Fig. 13: i.e. BE2 connects to CL2 and odd stages, while BE1 connects to CL1 and even stages); and
a first electrode (cathode auxiliary electrode 300) disposed at one side of the GOA units, the clock signal lines, and the connection lines (i.e. top side as shown in Figs. 15, 16), 
wherein the first electrode comprises an opening (first opening COP1 and second opening COP2), and the opening is arranged corresponding to at least one of the clock signal lines and/or at least one of the connection lines (¶ 131, 132: i.e. COP1 and COP2 are placed above CL1 and CL2 and their intersections with BE1 and BE2 as shown in Figs. 13, 15 and 16).
Park does not specifically teach a horizontal length of each of the connection lines gradually decreases.
No (Figs. 2 and 8) teaches, wherein in the first direction (vertical direction), a horizontal length of each of the connection lines (connecting lines 201-208) gradually decreases (Fig. 8: i.e. horizontal length of corresponding lower connecting lines is shorter than the horizontal length of corresponding upper connecting lines. For example, 202 is shorter than 201), wherein in the first direction, a width of each of at least two of the connection lines gradually increases (i.e. height of curved portion 702-708 of the curved lines get taller as shown in Fig. 8. For example. the height of 703 is taller than the height of 702), or an area of a winding compensation portion of each of at least two of the connection lines gradually increases (i.e. area occupied by curved portion increases in the vertical direction. For example, line 201 has no curved portion, which has zero area dedicated for the curved portion. Line 203 has curved portion 703, which has larger area than the curved portion 702 of line 202).
It would have been obvious to a person of ordinary skilled in the art before the effective filing date of the claimed invention to incorporate No’s winding compensation into Park’s display structure, so as to reduce common voltage ripples (¶ 3) due to coupling phenomenon between a clock signal and a common voltage applied to the common electrode (¶ 9).

As to claim 2, Park (Figs. 13, 15, 16) teaches, wherein the opening is arranged corresponding to the clock signal lines, the connection lines, and the GOA units (Figs. 13, 15, 16: i.e. COP1 and COP2 overlap with the intersections of CL1/CL2 and BE1/BE2 intersections, and one opening is provided for each set of CL1/CL2/BE1/BE2).


	
As to claims 5 and 6, Park (Fig. 5) teaches, the display panel according to claim 1, wherein the display panel further comprises: 
an array substrate (lower substrate 100), wherein the clock signal lines, the GOA units, and the connection lines are disposed on one side (i.e. upper side) of the array substrate (¶ 108, Fig. 14); and 
a color filter substrate (upper substrate), wherein the first electrode is disposed on one side of the color filter substrate (¶ 108: i.e. color filter is adhered to the upper substrate), and the first electrode is a common electrode (cathode auxiliary electrode 300, supplied with low level voltage)(¶ 116).

Claim(s) 7 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Park and No as applied to claim 1above, and further in view of Ogasawara et al (PGPUB 2015/0070616 A1).

As to claims 7 and 8, Park (Figs. 4, 13, 15, 16) teaches, the display panel according to claim 5, wherein the display panel comprises a display region (display region AA) and a non-display region (non-display region) surrounding the display region (¶ 50, Figs. 4, 12), 
the non-display region comprises a first border region (i.e. left region) and a third border region (i.e. right region) arranged opposite to each other (Fig. 4), and a second border region (i.e. upper region) and a fourth border region (i.e. lower region) arranged opposite to each other, the second border region is connected between the first border region and the third border region, and the fourth border region is connected between the first border region and the third border region (Fig. 12); 
the display panel comprises two sets of the GOA units (first and second gate drivers 11 and 12), two sets of the clock signal lines (i.e. CL1 and CL2 on the left side is one set, and same set of structure is provided on the right side for gate driver 12), and two sets of the connection lines (i.e. BE1 and BE2 for the left side as one set, and BE1 and BE2 for the right side as another set), 
two sets of the GOA units, two sets of the clock signal lines, and two sets of the connection lines are disposed on the array substrate and are respectively disposed in the first border region and the third border region (Fig. 4, ¶ 118: i.e. substantially the same structure for gate driver 11 and gate driver 12 in each of Figs. 4 and 12), and the first electrode comprises two sets of the openings (i.e. openings for gate driver 11 and CL on the left side, and another openings for gate driver 12 and CL on the right side); and 
the display panel comprises a plurality of common electrode conductive units (i.e. different common electrodes for each pixel area and electrodes for providing the common potentials), the array substrate is disposed corresponding to the color filter substrate (¶ 108: i.e. color filter on upper substrate), the array substrate comprises a common trace (¶ 153, 157: i.e. cathode electrode 270 or light emitting layer 260 may be the common layer. Both of 270 and 260 are disposed on lower substrate 100 as shown in Fig. 9), the common electrode conductive units are disposed between the array substrate and the color filter substrate (¶ 108, 153, 157: i.e. the structure as shown in Fig. 9 is on lower substrate and is below the upper substrate. Therefore, the common electrodes, 260 or 270, are between the array substrate and the color substrate).
Park and No do not specifically teach disposed in the second border region and the fourth border region, and the common electrode conductive units are electrically connected to the common electrode and the common trace.
Ogasawara (Fig. 3) teaches, disposed in the second border region and the fourth border region (i.e. common transition electrode 14 is disposed on both upper and lower side of the display as shown in Fig. 3), and the common electrode conductive units are electrically connected to the common electrode and the common trace (¶ 84: i.e. common signal is applied via common transition electrode 14, which is on the array substrate 10).
It would have been obvious to a person of ordinary skilled in the art before the effective filing date of the claimed invention to incorporate Ogasawara’s common transition electrode structure into Park’s display as modified with the teaching of No, so as to improve the seal design (¶ 29: i.e. easy to inspect) and suppressing formation of uncured portion of the sealing material (¶ 35).

Response to Arguments
Applicant's arguments filed 5/26/2022 have been fully considered but they are not persuasive. 
Applicant has amended claims 1, 9 and 14 and argues that none of the prior arts teach the new limitations discussed in claims 1, 9 and 14. Examiner respectfully disagrees that Park and No prior arts teach every new limitation in claims 1, 9 and 14.
Regarding claim 1, Applicant argues that No prior art does not teach gradually increasing width of each of at least two of the connection lines and does not teach “gradually changing width” of the connection line. Examiner respectfully disagrees. On Figs. 2 and 8, No prior art teaches different sizes of connecting lines 201-207. In view of the originally filed specification and the way Examiner interpreted Park prior art, the first direction is interpreted as the vertical direction in Figs. 2 and 8 of No prior art. 
No prior teaches that each connection line gradually decreases in length in horizontal direction. The next connection line in vertical direction is shorter than the previous connection line. Except for connection line 201, each of connection lines 202-208 have corresponding curved portions 502/702 – 702/707. Since Applicant defined “length” of the connection line in horizontal direction, “width” of the connection line is interpreted as the vertical direction. In other words, the width (height in vertical direction) of each of curved portions 502/702-508/708 gradually increases as shown in Figs. 2 and 8. 
Further, Fig. 8 shows that only the second curved portions 702-708 are present. In this case, the width/height of the curved portions gradually increase in vertical direction while the width in the horizontal direction remain constant. In other words, this design feature yields gradually increasing size of connection lines. Therefore, No prior art teaches all of the new limitations present in claim 1.

Regarding claims 9 and 14, Applicant argues that Park prior art does not teach the area of the sub-openings with first clock signal driving line and the second clock signal driving line. Applicant further mentions two clock signal lines and two connection lines. Examiner respectfully disagrees.
Fig. 13 of Park teaches the new limitation. Fig. 13 teaches COP1 and COP2. Each of COP1 and COP2 is interpreted as the sub-opening. Fig. 13 teaches two clock signal lines CL1 and CL2 and two connection lines BE2 and BE3. Further, each of COP1 and COP2 has corresponding set of CL1, CL2, BE2 and BE3. Given this interpretation, Park specifically teaches that the area of the second opening COP2 is greater than that of the first opening COP1. Since both COP1 and COP2 correspond to the first and second clock signal driving lines, Park teaches that an area (COP2) of the sub-opening arranged in the position corresponding to the first clock signal driving line (CL1 and BE2 of COP2) is greater than an area of the sub-opening arranged in the position corresponding to the second clock signal driving line (CL2 and BE3 of COP1).
Therefore, Park and No prior arts teach every new limitation presented by Applicant. The rejection is maintained FINAL.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANGHYUK PARK whose telephone number is (571)270-7359.  The examiner can normally be reached on 10:00AM - 6:00 M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chanh Nguyen can be reached on ((571) 272-7772.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800) 786-9199 (IN USA OR CANADA) or (571) 272-1000.

/SANGHYUK PARK/Primary Examiner, Art Unit 2691